DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
				EXAMINER'S AMENDMENT 
 	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization is given to charge for additional claims if needed.
 	Authorization for this Examiner's amendment was given to the Examiner in a telephone interview with Applicant's representative, Joseph Drish, on 3/2/2021. 
 	The application has been amended as follows: 
IN THE CLAIMS
 Claim 2 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 3 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 4 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 5 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 6 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 7 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 8 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 9 (Currently Amended) In line 1, change “An” to --The-- before “apparatus” 
 Claim 11 (Currently Amended) In line 1, change “An” to --The-- before “method” 
 Claim 12 (Currently Amended) In line 1, change “An” to --The-- before “method” 
 Claim 13 (Currently Amended) In line 1, change “An” to --The-- before “method” 
 Claim 14 (Currently Amended) In line 1, change “An” to --The-- before “method” 

Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 10, and 15 are allowed based on the amendment and remarks filed on 2/16/2021.
 	Claims 2-9, 11-14, and 16-20 are allowed because they depend on claims 1, 10, and 15 and minor dependent claim structural/antecedent issues were alleviated by changing “An apparatus” and “A method” to --The-- apparatus and method respectively.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to 4G/5G communication: 	U.S. Pat. Application Pub. No. 2020/0367240 to Sung et al.
U.S. Pat. Application Pub. No. 2020/0163012 to Zhu et al.
U.S. Pat. Application Pub. No. 2019/0223017 to Lai et al.

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Suhail Khan/
Primary Examiner, Art Unit 2642